UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-7639


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DANIEL R. BUCZEK,

                    Claimant - Appellant,

             and

BERNARD VON NOTHAUS,

                    Defendant.



Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Richard L. Voorhees, District Judge. (5:09-cr-00027-RLV-DCK-1)


Submitted: May 23, 2017                                         Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel R. Buczek, Appellant Pro Se. Benjamin Bain-Creed, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Daniel R. Buczek appeals the district court’s order denying his Fed. R. Civ.

P. 60(b) motion * for relief from the court’s prior order dismissing Buczek’s petition

claiming an ownership interest in certain property subject to criminal forfeiture. We have

reviewed the record and find no reversible error. Accordingly, although we grant Buczek

leave to proceed on appeal in forma pauperis, we affirm for the reasons stated by the

district court. See United States v. Buczek, No. 5:09-cr-00027-RLV-DCK-1 (W.D.N.C.

Oct. 20, 2016). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                             AFFIRMED




       *
         Buczek’s motion was self-styled, in part, as a “Writ of Error Objecting &
Dismissing Order of Richard L. Voorhees.” The district court construed this motion, in
which Buczek also sought sanctions against the federal prosecutors involved in the
underlying criminal matter, as a Rule 60(b) motion for relief from judgment. Buczek
does not contest this characterization on appeal.


                                            3